Title: From George Washington to Major General Alexander McDougall, 14 July 1779
From: Washington, George
To: McDougall, Alexander


        
          Sir,
          Head Quarters New Windsor July 14th 1779
        
        The arrangement you have made with respect to the detachment from Nixon’s brigade is agreeable to me. But I would have Major Hulls light infantry to join General Wayne, at all events, this evening or tomorrow morning early—Orders have been given for the execution of the enterprise tomorrow night; and though the want of tents is an objection to those with you going down, I have several reasons that make me averse to delay. An idea may be thrown out, that I am anxious to have the whole infantry organized as soon as possible; and that tents will follow in a day or two. I should hope this circumstance if it is passed lightly over will have no ill effect. I am Dr Sr Yr Most Obedt ser.
        
          Go: Washington
        
      